Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  October 13, 2020

The Court of Appeals hereby passes the following order:

A20A1408. BEACHAM v. BEACHAM.

      Charles Beacham (“father”) filed a petition for modification of child custody
against Deborah Beacham (“mother”) in September 2016, seeking to change custody
of their then 15-year-old twins.) The parties filed numerous motions in the case, and
evidentiary hearings on the petition were held from June 2018 through December
2018. In January 2019, in a 21-page order, the trial court granted the father’s petition
for modification, awarding him sole legal and physical custody of the children.
Additional motions were filed, heard and decided.see record indexThe mother filed
a notice of appeal in January 2019 from the final custody order and an amended
notice of appeal in October 2019. On November 13, 2019, the trial court granted the
father’s motion to dismiss the notice of appeal, finding the mother had unreasonably
and inexcusably delayed paying costs. In December 2019, the mother filed an
application for discretionary appeal from the dismissal order. This Court denied her
application in January 2020.r
      Acting pro se, the mother filed another notice of appeal in December 2019 and
an amendment thereto in February 2020, appealing “from [and] the final judgment
issued on November 13, 2019 and joining the prior orders as to custody[.]” (Emphasis
in original.) In her appellate brief, the mother enumerates as errors the following: that
the trial court lacked jurisdiction over the child custody case; that there was no
change in material circumstances affecting the children’s welfare; that the court
allowed the father to maintain a custody action while interfering with custody; that
the court violated her due process rights by not allowing a hearing “on evidence that
it lacked subject matter jurisdiction” over the custody case; that the custody judgment
was procured by fraud; and that the court abused its discretion in declining to hold
the father “in contempt of custody orders” and in misrepresenting facts in its orders.
Notably, none of the enumerated errors specifically challenges the trial court’s
November 2019 judgment dismissing the notice of appeal.
      The father has moved to dismiss the appeal, arguing, among other things, that
the appeal is moot because the children are now 19 years old and have completed
high school. Indeed, the record shows that the children are over the age of 18, having
turned 18 in June 2019, before the notice of appeal in this case was filed (originally
and as amended); in her response to the motion to dismiss based on mootness, the
mother admits that the children attained the age of 18 years during the proceedings
and does not deny that they have completed high school.
      If reversal of a trial court’s judgment is of no practical benefit to the parties,
any issues raised on appeal are rendered moot. See Dean v. City of Jesup, 249 Ga.
App. 623, 624 (2) (2001). “Because at 18 years the child[ren] ha[ve] reached the age
of legal majority and [are] no longer subject to the custody order, this issue is moot.
OCGA § 39-1-1 (a) (age of legal majority is 18 years); OCGA § 19-7-1 (a) (at age 18
child no longer in the custody or control of either parent).” Francis-Rolle v. Harvey,
309 Ga. App. 491, 492 (1) (2011). Thus, the mother’s challenges to the child custody
rulings are moot. To the extent the mother’s appeal purports to challenge the order
dismissing her notice of appeal, the challenge is also moot. That is because even if
the mother could show that the trial court abused its discretion in dismissing the
mother’s notice of appeal, child custody issues raised in a subsequent appeal would
be moot. The mother cites no factual or legal basis upon which this Court could
conclude that the issues raised in this appeal are not moot. See Perkins v. Hayes, _
Ga. App. _ (1) (Case No. A20A0204, decided July 2, 2020). This Court will not
consider questions which have been rendered moot, see generally In the Interest of
S. A. D., 345 Ga. App. 631, 632 (2018).
      Further, to the extent the mother attempts to challenge rulings that were the
subject of the notice of appeal dismissed by the trial court in November 2019, given
this Court’s previous denial of her application for discretionary review of that
dismissal, her attempt is barred by the doctrine of res judicata. See Nally v. Bartow
County Grand Jurors, 280 Ga. 790, 791 (3) (2006) (the judgment unappealed from
became final and is now res judicata as to the same issues sought to be raised in the
present case); Northwest Soc. & Civic Club v. Franklin, 276 Ga. 859, 860 (2003)
(denial of discretionary application is on the merits; appellant has no right to file a
direct appeal and obtain a second review of those same claims).
      The appeal is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         10/13/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.